 648
 
 
 
 
DECISIONS OF THE NAT
IONA
L LABOR RELATIONS BO
ARD
 
 
359 NLRB No. 73
 
Walt Disney World Co. 
and
 
United Food and Co
m-
mercial Workers Union, Local 1625.  
Case 12

CA

025889
 
March 19, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On June 2, 2009,
 
Administrative Law Judge George 
Carson II issued the att
ached decision.  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel and the Charging Party each filed answering 

d-
ent filed a brief in reply to each answering brief.  In add
i-
tion
, the General Counsel filed cross
-
exceptions and a 
supporting brief.  The Charging Party joined the Ge
n
eral 

-
exceptions, and the Respondent filed an 

p
tions.  
The General Counsel filed a brief in r
eply to the R
e-

 
The National Labor Relations Board has considered 
the decision in light of the exceptions and briefs, and has 

1
 
and co
n-
clusions only to the extent consistent with thi
s Decision 
and Order.
2
 
I
.
  
INTRODUCTION
 
This case involves allegations of unfair labor practices 

catering department during the term of its collective
-
bargaining agreement with the Union.  The judge co
n-
c
luded that the Respondent violated Section 8(a)(5) and 
(1) by eliminating several job classifications in the cate
r-
ing department and reassigning the work previously pe
r-
formed by employees in those classifications to other 
                                        
                  
 
1
 


s-

ns unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing 
the findings.
 
2
 

new remedy, order, and notice to conform to the violations found.  In 
accordance with our decision in 
Kentucky River Medical Center
, 356 
NLRB 
6
 
(2010), we shall modify the jud

any monetary awards shall be paid with interest compounded on a daily 
basis.  In addition, in accordance with our recent decision in 
Lat
i
no 
Express, Inc.
, 359 NLRB 
518
 
(2012), we shall order the R
e
spondent to 
compensate affect
ed employees for the adverse tax cons
e
quences, if 
any, of receiving lump
-
sum backpay awards and to file a report with 
the Social Security Administration allocating the backpay awards to the 
appropriate calendar quarters for each employee.  We shall also mo
dify 

in accord with 
J. Picini Flooring
, 356 NLRB 
11
 
(2010).
 
employees.  We agree with the judg


that differ from those provided by the judge, as explained 
in detail below.
3
  
 
II
.
  
FACTUAL BACKGROUND
 
The Respondent, Walt Disney World, is the well
-
known entertainment complex in 
Florida comprising 
theme parks, resort hotels, and other properties.  UFCW 
Local 1625 (the Union), which represents the Respon
d-

Service Trades Council Union (STCU), an association of 
six labor organization
s.  STCU and the Respondent were 
parties to a master agreement

effective from April 29, 
2007
,
 
to October 2, 2010

that covered employees in 

n-
ization.  The agreement was supplemented by a
d
denda 
that address
ed the specific terms and conditions of e
m-
ployment of the various classifications of employees 
represented by the individual unions comprising the 
STCU.  Addendum A set forth the employee classific
a-
tions that were covered by the master agreement, inclu
d-
ing
 
those catering department employees represented by 
the Union: housemen, servers, bartenders, bar captains, 
and banquet captains, among others.
4
  
Addendum B
-
5 
addressed the terms and conditions of employment of 
catering department employees.  
 
In 2006, the
 
Respondent became concerned about a 
decline in its guest satisfaction ratings.  In December of 

n-
vention services, Ann Williams, met with the Respon
d-

n 
                                        
                  
 
3
 

8(a)(5) and (1) by failing to provide to the Union relev
ant requested 


-
arbitration procedure is not appropriate here.  
The Board has long maintained a policy of refusing to defer info
r-
mation disputes to arbitration.
  
See, e.g., 
Chrysler, LLC
, 355 NLRB 
307, 307 fn. 2 (2010); 
Team Clean, Inc
., 348 NLRB 1231, 1231 fn. 1 
(2006); 

, 339 NLRB 871 (2003).  In addition, 

r-
ral is sought is 
inextricably related to other complaint allegations that 
are either inappropriate for deferral or for which deferral is not sought, 

American Commercial 
Lines
, 291 NLRB 1066, 1069 (1988).  See also 
Arvinmerit
or, Inc.
, 340 
NLRB 1035, 1035 fn. 1 (2003).  Here, the information
-
request alleg
a-
tions are inextricably linked to the 8(a)(5) allegations asserting an u
n-
lawful change in the scope of the unit and unlawful midterm contract 
modifications.  Those allegations 

restructuring of its catering department, and the information dispute 
involves documents and other information pertaining to the Respon
d-

appropriate.
 
4
 
T
his nomenclature, used by the parties and the judge and therefore 
followed here, is not identical to that used in Addendum A of the pa
r-

-
bargaining agreement.
 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
649
 
 
 
 
2007, Williams spearheaded a pilot program at the R
e-


of the pilot program was an increase in managerial pre
s-
ence; the Respondent increased the a
mount of time that 
its nonbargaining unit guest service managers (GSMs) 
spent on the work floor, from 50

60 percent to more than 
90 percent.  As Williams confirmed at the hearing, ho
w-

n-
sibilities of bar

 
In October 2007, following the conclusion of the pilot 


r-

that the prog

many of our assumptions and changes we are proposing 
in structure, responsibilities, productivity, Cast engag
e-
ment and Guest satisfaction.  The results were very f
a-
vorable and compelled us to fast forward our business
 

r-
ious efforts to raise service levels, it had become increa
s-
ingly difficult to improve guest service to optimal levels 


5
  
Accordingly, W
illiams proposed that the 
Respondent eliminate the captain and bartender bargai
n-
ing unit positions and increase the number of nonba
r-
gai
n
ing unit 
banquet guest service manager (BGSM) 
positions; she also proposed redefining the role of the 
BGSMs by assigning
 
to them the duties previously pe
r-
formed by captains, and by increasing their presence on 
the work floor.  At the hearing, Williams testified that the 
objectives of this restructuring proposal were to min
i-
mize the duplication of work and to provide more su
p-

r
ther, 
Williams testified, the Respondent anticipated that the 
increased managerial presence would more readily allow 
for resolution of employee disputes on the floor, thereby 
reducing the likelihood of gr
ievances.
 
Williams presented a revised restructuring proposal to 

t-
hough more concise than the October 2007 proposal, the 
objectives and proposed changes set forth in the doc
u-
                                        
                  
 
5
 
T
he executive summary of the proposal stated that GSM ratings for 
courtesy an
d responsiveness to guests had declined in each of the three 

has become increasingly difficult due to the turbulent relationship b
e-
tween the Company, select hourly Cast Members and union
 
represent
a-

m-
mary that an unreasonable amount of leadership time and company 

was routinely interrupted to address gues
t service and employee issues, 
and that some hourly employees were intentionally disrupting or sab
o-
taging daily operations.
 
ment were essentially unchang
ed.  The January 2008 
document appears to embody the final proposal on which 
the Respondent later relied in implementing the reorga
n-
ization at issue here.
 
On the morning of May 5, 2008,
6
 

manager of labor relations, Jerry Vincent, orally i
n-


and would be eliminating the banquet captain, bar ca
p-
tain, and bartender classifications.  Vincent told Union 
Representative Julee Jerkovich that the 
Respondent 
would be open to effects bargaining, but Jerkovich r
e-
sponded that she did not believe that the Respondent had 
the right to take the action that it proposed and did not 

effects bargaining.  La
ter that afternoon, Director of C
a-
tering and Convention Services Williams held a meeting 
with employees.  She informed the bar and banquet ca
p-
tains that their positions were being eliminated, and that 
they could transfer to server positions, place themselv
es 
in the general labor pool (Casting) for any available pos
i-
tion, or apply for positions as BGSMs.
7
  
Williams i
n-
formed the bartenders that their positions were being 
eliminated and that they would be reassigned as servers. 
 
Thereafter, the Union continued
 
to protest the R
e-

authority to remove bargaining unit work.  The Respon
d-
ent, for its part, continued to assert its right to reorga
n
ize 
the catering department and to reiterate its offer to ba
r-
gain ov
er the effects of the reorganization.  By July 6, the 
Respondent had eliminated the captain and bartender 
positions at all of its facilities.  The duties previously 
performed by the captains were performed by nonunit 
BGSMs, and the tasks previously perform
ed by the ba
r-
tenders at the resort properties were performed by ser
v-
ers.
8
 
The Union filed unfair labor practices charges in June, 
and filed amended charges 2 months later.  The General 
Counsel issued the initial complaint in this proceeding in 
October, all
eging in relevant part that the Respondent 
unlawfully (1) altered the scope of the bargaining unit 
and failed to continue in effect the terms of the colle
c-
tive
-
bargaining agreement by unilaterally eliminating the 
captain position and transferring that work
 
to nonunit 

t-
                                        
                  
 
6
 
All subsequent dates are in 2008 unless otherwise noted.
 
7
 

a-
tion of 
24 extra
-
unit BGSM positions. 
 
8
 
Prior to the reorganization, employees occupying the bartender 
classification worked only at the resort hotels.  In the theme parks, 
bartending duties were performed by servers who had been specifically 
trained to perform t
hat work.  
 
 650
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
ed the bartender position and transferred work to other 


n-
tract.  The complaint a
lso alleged that the Respondent 
refused to provide requested relevant information to the 
Union.  In the alternative
 
to the allegation that the R
e-
spondent unlawfully altered the scope of the unit by 
eliminating the captain position, the complaint alleged 
th

unit work, a mandatory subject of bargaining, to nonunit 
employees without providing the Union with notice or an 
opportunity to bargain regarding the transfer or its e
f-
fects.  
 
In February 2009, the Ge
neral Counsel filed an 
amended complaint withdrawing the alternative alleg
a-
tion.  It specifically alleged that the elimination of the 
captain and bartender positions, and the transfer of the 
work previously performed by employees in those pos
i-
tions, violat
ed Section 8(d) of the Act.  In a subsequent 
amended complaint, the General Counsel specified that 

i-
tuted a failure to bargain in violation of Section 8(a)(5) 
and (1).
9
 
III
.
  
JUDGE

S DECISION
 
The judge f
ound that the Respondent unlawfully a
l-
tered the scope of the bargaining unit when it eliminated 
the banquet captain, bar captain, and bartender positions 

found that the Respondent violated the Act by fai
ling to 
provide notice to, and bargain with, the Union regarding 
its decision to eliminate those positions and reassign the 
work previously performed by employees in those pos
i-

contention that its r
eorganization of the catering depar
t-
ment constituted an entrepreneurial decision involving a 
change in the scope or direction of the enterprise under 
First National Maintenance
 
Corp. v. NLRB
, 452 U.S. 
666 (1981), such that the Respondent was privileged to 


including a management
-
rights clause, constituted a 

bargain. 
 
The judge additionally co
ncluded that the Respondent, 
by eliminating the captain and bartender positions, re
n-
dered inoperative various contractual provisions relating 
to those employee classifications, including the designa
t-
ed wage rates, scheduling priority based on seniority, 
                                        
                  
 
9
 
At the hearing, the General Counsel orally amended the complaint 

p-
tain and bartender positions.
 
se
parate gratuity pools (and the gratuity distribution pe
r-
centage), and the provision establishing that employees 
who worked in more than one classification per day were 
to be paid at the higher rate for the time worked in that 
classification.  As a result, 
the judge found that those 
changes constituted unlawful midterm contract modific
a-
tions in violation of Section 8(a)(5) and (1).  
 
Finally, the judge found that the Respondent unlawfu
l-
ly failed and refused to furnish requested relevant info
r-
mation concernin
g its decision to eliminate the captain 
and bartender classifications and to reassign the work.  In 

n-
tions that its obligation was limited to effects bargaining 
and that the requested information was not
 
relevant for 
that purpose.
 
IV
.
  
DISCUSSION
 
Our analysis begins by focusing on the precise alleg
a-
tions of the amended complaint.  First, although the 
judge concluded that the Respondent violated Section 
8(a)(5) and (1) by failing to provide notice to, and 
ba
r-
gain with, the Union regarding its decision to eliminate 
the captain and bartender positions and reassign the work 
previously performed by employees in those positions, 
the amended complaint does not allege such a violation.  
As stated above, the Genera
l Counsel expressly withdrew 
that allegation prior to the opening of the hearing.  
Moreover, consistent with that action, counsel for the 
General Counsel

during the hearing and following the 


disavowed such a 
theory:
 
 
I
 
just want to make sure it goes on the record, and it is 
already in the Complaint, that General Counsel is arg
u-
ing that this is an 8(d) violation and also a change in 


uired to bargain at all. 
 
. . . .
 
 
Earlier we had some argument that [there was] a waiver 

over a decision.  
 
. . . .
 
 
I am stating the response to that.  I just want to make it 
clear . . . that in the
 
Complaint, this is alleged as an 8(d) 
violation and as an alteration in the scope of the unit, 
and that those things are not bargainable.  The union 
has 
no obligation to bargain.
 
 
The General Counsel has specifically cross
-
excepted to the 

on that the Respondent violated the Act by 
failing to give notice to and bargain with the Union regar
d-
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
651
 
 
 
 
ing the decision to eliminate the captain and bartender pos
i-
tions and reassign their work.  Consistent with the position 
that he expressed at the hearing,
 
the General Counsel asserts 


n-
sent, regardless of whether or not it gave the Union notice 

 
The fo
regoing facts establish that the General Counsel 
expressly disavowed a unilateral change theory and i
n-
stead chose to proceed solely on the theory of a midterm 
contract modification (and, with respect to the elimin
a-
tion of the captain positions, a change in
 
the scope of the 
unit, as discussed below).  Therefore, we find merit in 

-
exception and modify the 

 

elimination of 
both
 
the captain and barte
nder classific
a-
tions and reassignment of the work previously performed 
by employees in those classifications constituted an u
n-
lawful unilateral alteration of the scope of the bargai
n
ing 

s
cussed 
above, and 
as
 
the General Counsel confirms in his a
n-
swering brief, the allegation that the Respondent unla
w-
fully altered the scope of the bargaining unit pe
r
tained 
only to the elimination of the 
captain
 
position and the 

t mana
g-
ers.  The judge erred in stating that the allegation enco
m-

ba
r
tender
 

servers within the bargaining unit.  Rather, with respect 
to the bartenders and 
their duties, the complaint solely 

l
lective
-
bargaining agreement, in violation of Section 8(d).  B
e-
cause the legal principles applicable to a change
-
of
-
unit
-
scope allegation differ from those applicable to a
 
mi
d-
term contract modification, we analyze the two alleg
a-
tions, involving the captains and the bartenders, separat
e-
ly.
 

Beverage Captain Positions and the Reassignment of 
Work to Nonunit Managers was an Al
teration of the 
Scope of the Unit
 


been included within the scope of a bargaining unit by 
either Board action or consent of the parties, the emplo
y-
er cannot unilaterally remove or modify that [pos
i
tion] 
without first securing the consent of the union or the 

Wackenhut Corp.
, 345 NLRB 850, 852 (2005) 
(quoting 
Hill
-
Rom Co. v. NLRB
, 957 F.2d 454, 457 (7th 
Cir. 1992)).  Accord: 
Holy Cross Hospital
, 319 NLRB 
1361, 1361 fn. 2 (1995).  See also 
Centuryl
ink
, 358 
NLRB No. 134, slip op. at 1 (2012).  The recogn
i
tion 
clause of the collective
-
bargaining agreement in effect at 

positions provided, in pertinent part, that the R
e
spondent 
recognized the STCU 
as the exclusive repr
e
sentative of 
all of its full
-
time employees in the classif
i
cations listed 
in Addendum A of the collective
-
bargaining agreement.   
Addendum A specifically included, among other pos
i-
tions, bartenders, bar captains, and banquet captains.
  
In 
addition, article 12 of the collective
-
bargaining agre
e-

i
cations and rates of pay 
which shall prevail during the term of this Agreement are 

contract established that 
the captain positions were i
n-
cluded within the scope of the bargaining unit, the R
e-
spondent could not eliminate those positions from the 
unit without the prior consent of the Union.  See 
Wackenhut
, supra at 852. 
 
The Respondent nevertheless contends that i
t was pri
v-
ileged to reorganize the catering department, inclu
d
ing 
the elimination of the captain position, without the U
n-


c
tion 

ithin the meaning of 
First N
a
tional 
Maintenance Corp. v. NLRB
, 452 U.S. 666.  A
c
cording 
to the Respondent, the reorganization involved a major 
shift in the manner in which it related to its cu
s
tomers, 

e-
duc
ed inefficiencies and increased accountabi
l
ity.  In 
addition, the Respondent asserts that its objective in r
e-
structuring the catering department was to improve guest 
service ratings (and, ultimately, profitability), and e
m-
phasizes that labor costs were not
 
a factor in the dec
i
sion. 
 
In our view, the judge properly concluded that 
Geiger 
Ready Mix Co.
, 315 NLRB 1021 (1994), enfd. in rel
e-
vant part 87 F.3d 1363 (D.C. Cir. 1996), and 
Torrington 
Industries
, 307 NLRB 809 (1992), are controlling here, 
rather than 
F
irst National Maintenance
.
10
 
See also 
O.G.S. Technologies, Inc.
, 356 NLRB 
642
 
(2011).  In 
those decisions, the Board held that when an employer 
changes only the identity of the employees performing 
the former unit work, while maintaining substantially the 
s
ame o
p

decision does not constitute a change in the scope or d
i-
rection of the enterprise, but is a mandatory subject of 
bargaining under 
Fibreboard Corp. v. NLRB
, 379 U.S. 
203 (1964).  Here, as the judge note
d, the Respondent 
                                        
                  
 
10
 

r-
ing depart
ment does not constitute an entrepreneurial change within the 
meaning of 
First National Maintenance
, we need not address the a
p-
plicability of 
First National Maintenance
 
to potential situations in 
which an employer undertakes truly entrepreneurial changes t
hat result 
in the alteration of an established bargaining unit. 
 
 652
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
did not elim
i
nate the work previously performed by the 
captains; the same work continued to be performed by 
other emplo
y
ees.  Meanwhile, the Respondent offered 
the same catering services to its guests in the same loc
a-
tions, using the same
 
equipment.  Thus, consistent with 
the principles articulated in 
Geiger Ready Mix
 
and 
To
r-
rington

captain positions did not constitute a change in the scope 
or direction of the enterprise implicating 
First N
ational 
Maintenance
.
11
  
Accord: 
O.G.S.
, supra, slip op. at 5 
(change in process for how work was completed const
i-

not constitute an entrepreneurial change implicating 
First 
National Maintenance
) (intern
al quotation omitted).  
 
The Respondent additionally contends, in effect, that 

r-
ganization of the catering department by virtue of la
n-
guage contained in the collective
-
bargaining agre
e-
ment.
12
  
Specifically
, the Respondent cites two prov
i-
sions of the applicable collective
-
bargaining agreement: 
Addendum B
-
5 and article 5.  Addendum B
-
5 contained 


r
eserves the right to staff functions as deemed appropr
i-

i-
tuted a specific grant of authority allowing it to make all 
staffing decisions unilaterally.  Article 5 of the agre
e-
ment was a management rights
 
clause, which provided in 
relevant part:  
 
 
Except as expressly and clearly limited by the terms of 
this Agreement, the Company reserves and retains e
x-
clusively all of its normal and inherent rights with r
e-
                                        
                  
 
11
 
I
n support of its position, the Respondent relies principally on the 

Furniture Rentors of America, Inc. v. NLRB
, 
36 F.3d 1240 (3d Cir. 1994).  There, the court c
riticized the 
Torrington
 
Board for finding that the employer had a duty to bargain about a su
b-
contracting decision without first considering whether the matter was 
amenable to resolution in collective bargaining.  The District of C
o-
lumbia Circuit observed 
in a subsequent decision that the Third Ci
r-

Furniture Rentors
 
was a response to an unusual set of 
facts.  See 
Regal Cinemas, Inc. v. NLRB
, 317 F.3d 300 (D.C. Cir. 
2003).  In 
Regal Cinemas
, the court stated

in our view, correctly

that tran
sfer
-
of
-
work decisions will nearly always be amenable for 
resolution within the collective
-
bargaining framework, and that the 
subcontracting in 
Furniture Rentors

a decision based on the emplo
y-


represents the exception, rat
her 
than the rule.  Id. at 311 fn. 7.
 
12
 
Although the Respondent (as well as the judge) characterizes the 
issue as one of waiver, a change in the scope of a bargaining unit r
e-

consent
.  Thus, we consider whether the contractual 
language su
ffices to establish such consent. 
 
Because waiver is not the issue, we need not address the Respon
d-



ndorsed by several courts of appeals.
 
spect to the Management of the business, includin
g but 
not limited to, its right to select and direct the number 
of employees assigned to any particular classification 
of work; to subcontract work, to establish and change 
work schedules and assignments.  
 
 
The Respondent asserts that the management
-
right
s prov
i-
sion granted it the right to select the number of employees

including zero

assigned to a particular classification of 
work.
 
Looking first at the reservation
-
of
-
rights language in 
Addendum B
-
5, we find that it does not establish the 

o the elimination of unit classifications.  
The plain language of the clause itself indicates that the 

for catering functions; the clause made no mention of the 
elimination
 
of classifications.  Indeed

former catering operations director, John Stafford, co
n-
ceded that he understood this reservation
-
of
-
rights la
n-
guage to grant the Respondent the authority to determine 
which positions to use at a particular function, but not the 
authority
 
to eliminate any position.
13
  
 
Next, we find that the management rights clause in a
r-
ticle 5 does not establish that the Union consented to the 
elimination of unit classifications.  Rather, as the judge 
reasoned, in granting the Respondent the authority to 
select and direct the number of employees assigned to a 
particular classification of work, the management rights 
provision necessarily assumed the continued existence of 
those employee classifications.  Further, as set forth 
above, article 12 of the collec
tive
-
bargaining agreement 

which shall prevail during the term of this Agreement are 

 
Addendum 
A, in turn, specifically included, among other positions, 
                                        
                  
 
13
 
The Respondent claims that its argument is supported by the pa
r-

of the prior (2004

2007) collective
-
bargaining agreement contained 
staffing gu
ideline matrices for the server and captain positions, with a 

e-

d-
ent contends that the elimination of those matrices in t
he current colle
c-
tive
-
bargaining agreement, together with the addition of the reserv
a-
tion
-
of
-
rights language, evinces the intent to afford the Respondent 
complete discretion in the staffing of the position.    
 
We reject this argument.  Explaining the diff
erence between the two 
collective
-

labor relations and chief negotiator for the addendum agreements, Jerry 
Vincent, testified that the Respondent had been concerned that the 
matrices and language in 
the prior contract could be interpreted as a 
guarantee for a particular level of staffing at catered events.  Thus, the 
removal of the captain and server matrices and addition of the reserv
a-
tion
-
of
-
rights language was simply intended to confirm the Respon
d-

it deemed appropriate.
 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
653
 
 
 
 
bartender
s, bar captains, and banquet captains.  Finally, 
the judge properly concluded that 
Gratiot Community 
Hospital v. NLRB
, 51 F.3d 1255 (6th Cir. 1995), cited by 
the Respondent, is inapposite, as it does not reflect Board 
precedent, and it did not involve the 
elimination of co
n-
tractually established job classifications.  
 
For all these reasons, we conclude
 
that the Respondent 
violated the Act by altering the scope of the unit without 

14
 

Beve
rage Captain and Bartender Classifications were 
Midterm Contract Modifications and Thereby 
 
Violated Section 8(d)
 
It is well established that Section 8(a)(5) and (1) and 
Section 8(d) of the Act prohibit an employer party to an 
existing collective
-
bargainin
g agreement from modifying 
the terms and conditions set forth in that agreement 
without the consent of the union.  See
 
Bath Iron Works 
Corp
., 345 NLRB 499, 502 (2005), affd. sub nom. 
Bath 

475 F.3d 14 (1st Cir. 
2007).  Acco
rd
:
 
Nick Robilotto, Inc.
, 292 NLRB 1279 
(1989).  As demonstrated, the Union did not consent to 
the elimination of the captain positions, and the same 
analysis of 
Addendum B
-
5 and Article 5
 
refutes the R
e-

li
m-
ination of the bartender classification. 
 

to determine whether a particular midterm unilateral 
change constitutes an unlawful contract modification 
within the meaning of Section 8(d).  See 
Hospital S
an 
Carlos Borromeo
, 355 NLRB 153 (2010); 
Bath Iron 
Works
, supra at 502.  Under that standard, the Board will 
not find a violation of the Act if, in making the change, 
the employer relied in good faith on a sound and argu
a-
ble interpretation of the contract.
  
Bath Iron Works
, s
u
pra 
at 502. 
 
As discussed above, the provisions of the applicable 
collective
-
bargaining agreement 
specifically identified 

e-

 
those positions therefore modified the contract.  The R
e-
spondent contends, however, that its alteration of the 
contract did not constitute an unlawful midterm modif
i-
                                        
                  
 
14
 
The Respondent additionally argues that the Union waived its 
right to bargain regarding the restructuring decision by (1) failing to 
demand bargaining earlie
r, despite having had knowledge of the antic
i-
pated reorganization for several months, and (2) acquiescing in the 

staffing decisions under Addendum B
-

consisten

need not address these contentions, however, because even assuming 

consent
 
to the elimination of the unit positions.
 
cation within the meaning of Section 8(d) because it had 
a sound arguable basis for interp
reting the contract as 
ceding to it the authority to eliminate the positions.  In so 
contending, the Respondent again relies on the same co
n-

Addendum B
-
5 and the management
-
rights clause), ba
r-
gain
ing history, and past practice that it cited in support 
of its waiver defense, which we have discussed and r
e-
jected above.
15
 

Addendum B
-
5 to the collective
-
bargaining agreement 
granted the Respondent, at 
most, the right to determine 
the number of employees in particular classifications that 
would staff a given catering function; it did not state or 
suggest that the Respondent was vested with the right to 
eliminate employee classifications.  The management
-
rights clause

which gave the Respondent the 
right to 
select and direct the number of employees assigned to 
any particular classification of work

also fails to esta
b-

r-
tion of the contractual right to elimi
nate a particular cla
s-
sification.  This is so even assuming arguendo that i
m-
plicit in the right to select the number of employees a
s-
signed to any particular classification is the right to a
s-
sign 
no
 
employees to a classification and de facto elim
i-
nate it.  
Article 12 of the collective
-
bargaining agre
e-
ment

which stated that the classifications set forth in 

n-


effectively forecloses such an interpretation.  
Clearly, a classification that has been eliminat
ed no 
longer prevails.  Further, the first sentence of the ma
n-
agement
-
rights clause stated that the clause applied 


 

do not esta
blish a sound arguable basis for the Respon
d-

reasons discussed above, the fact that the Respondent 
retained the discretion to staff events as it deemed appr
o-
priate does not support a conclusion that
 
the contract 
authorized the Respondent to eliminate job classific
a-
tions.  Second, the fact that the Union did not object to 

events to which no captains were assigned (or at events 
where both captain
s and GSMs were used and their d
u-

s-

 
For all of these reasons, we conclude that the R
e-
spondent lacked a sound arguable basis for its interpret
a-
                                        
                  
 
15
 
T
he Respo

First National Maintenance
 
is 
unavailing for the same reasons discussed above with respect to the 
changes to the scope of the unit.
 
 654
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
tion of the
 
contract and, accordingly, modified the terms 
of the contract in violation of Section 8(d).
16
 
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent is an employer engaged in co
m-
merce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
2.  United Food and
 
Commercial Workers Union, L
o-
cal 1625 is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  By eliminating the banquet captain and bar captain 
classifications and transferring the work previously pe
r-
formed by employees in those classif
ications to nonunit 
employees, thereby altering the scope of the unit, without 

8(a)(5) and (1) of the Act.
 
4.  By eliminating the banquet captain, bar captain, and 
bartender classifications, the Responde
nt modified the 

-
bargaining agreement without the U
n-

8(d) of the Act.
 
5.  By refusing to provide the Union with requested 
relevant information relating to its decision to eliminat
e 
job classifications and transfer the work previously pe
r-
formed by employees in those classifications, the R
e-
spondent violated Section 8(a)(5) and (1) of the Act.   
 
6.  The above unfair labor practices affect commerce 
within the meaning of Section 2(6) a
nd (7) of the Act.
 
                                        
                  
 
16
 

a-
tion of the captain and bartender c
lassifications rendered inoperative 

-
bargaining agreement

including the hourly wage rates assigned to those classifications, se
n-
io
r
ity
-
based scheduling priority, separate gratuity pools and distribution 
of gratu
ities, and the requirement that employees assigned to work in a 
higher
-
paying position be compensated at the higher rate

and that 

t-
ed Sec. 8(a)(5) and (1).  The Respondent excepted to thi
s finding; the 
General Counsel filed a cross
-
exception requesting that the Board sp
e-
cifically find that, by those actions, the Respondent acted in derogation 
of its duties under Sec. 8(d) of the Act, and the General Counsel further 
requests that the Board 
order the Respondent to adhere to the terms of 
the contract.  The General Counsel also contends that the judge erred 
by failing to find that changes to the following additional terms of the 

ntr
a-
ventio
n of Sec. 8(d):  (1) the art.
 
21 provision regarding the schedu
l
ing 
of employee vacations based on seniority within classifications, and (2) 
the provision in Addendum B
-
5 authorizing the scheduling of ca
p
tains 
for up to 65 hours of work per week.
  
Because we have found that the 

a
tions 

-
bargaining agreement in 
contravention of Sec. 8(d), we find it unnecessary to decide whether 
each of the abov
e
-

terms and conditions of employment constitute independent unlawful 
midterm contract modifications, as the finding of a violation would not 
materially affect the remedy.
 
A
MENDED 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and take certain affirmative action designed to 
effectuate the policies of the Act.  With respect to the
 

we shall order the Respondent to restore the status quo 
ante by reinstating the banquet captain and bar captain 
classifications to the certified unit represented by the 
Union and by offering the e
mployees who previously 
held those positions reinstatement as captains with the 
same wages, benefits, and other terms and conditions of 
employment that they had prior to the elimination of 

w-
ful modific

-
bargaining 

elimination of the captain and bartender classifications, 
we shall order the Respondent to restore the status quo 
ante and to continue in effect all terms a
nd conditions of 
employment contained in the collective
-
bargaining 
agreement covering its employees.  We shall also order 
the Respondent to make the former captains and barten
d-
ers whole for any loss of earnings and other benef
its su
f-
fered as a result of th

The make
-
whole remedy shall be computed in accor
d-
ance with 
Ogle Protection Service, 
183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 
at the rate prescribed in 
New Horizons for the Retarded
, 
283 NLRB 1
173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010).  
In addition, in accordance with our recent dec
i
sion in 
Latino Express, Inc.
, 359 NLRB No. 44 (2012) the R
e-
spondent shall compensate affected employees for the 
adverse tax consequences, if any, of receiving lump
-
sum 
backpay awards, and file a report with the Social Secur
i-
ty Administration allocating the backpay awards to the 
appropriate calendar quarters for each employee.  
 
Finally, having found that the Respond
ent violated 
Section 8(a)(5) and (1) by failing and refusing to provide 
the Union with relevant requested information, we shall 
order it to furnish the Union with the requested info
r-
mation.
 
ORDER
 
The National Labor Relations Board orders that the 
Responden
t, Walt Disney World Co., Lake Buena Vista, 
Florida, its officers, agents, successors, and assigns, shall
 
1. Cease and desist from  
 
(a) Altering the scope of the bargaining unit without 
the consent of the Union.
 
(b) 
Failing to continue in effect the terms
 
and cond
i-
tions of its 2007

2010 collective
-
bargaining agreement 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
655
 
 
 
 
with the Union by eliminating job classifications without 
the consent of the Union.
 
(c) Failing and refusing to provide the Union with r
e-
quested information that is relevant and necessary to 
the 
performance of its functions as the collective
-
bargaining 

 
(d) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section
 
7 of the Act. 
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 
(a) 
Restore the banquet captain and bar captain ba
r-
gaining unit classifications as they existed in the R
e-

e 29, 2008, 
and offer the former banquet captains and bar captains 
reinstatement to their prior positions, with the same wa
g-
es, benefits and other terms and conditions of emplo
y-
ment that existed prior to June 29, 2008.
 
(b) Rescind the unilateral eliminatio
n of job classific
a-

the status quo ante as it existed prior to June 29, 2008, 
and continue in effect all of the terms and conditions of 
employment contained in its 2007

2010 collective
-
bargaining agr
eement, or other applicable collective
-
bargaining agreement, with the Union.
 
(c) Make whole the banquet captains, bar captains, and 
bartenders for any loss of earnings and other benefits 

in the mann
er set forth in the remedy section of the 

.
 
(d) Furnish the Union with the information requested 
on May 9 and June 19, 2008
,
 
that it has not already pr
o-
vided. 
 
(e) Preserve and, within 14 days of a request, or su
ch 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other r
ecords, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount 
of backpay due under 
the terms of this Order.
 
(f) Within 14 days after service by the Region, post at 
its facility in Lake Buena Vista, Flori
da, copies of the 

17
  
Copies of the 
notice, on forms provided by the Regional Director for 

u-
                                        
                  
 
17
 
I
f this Order is enforced by a j
udgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Re

 
thorized representative, shall be posted by the Respon
d-
ent and maintained for 60
 
consecutive days in conspic
u-
ous places including all places where notices to emplo
y-
ees are customarily posted.  In addition to physical pos
t-
ing of paper notices, notices shall be distributed electro
n-
ically, such as by email, posting on an intranet or an i
n-
ternet site, and/or other electronic means, if the Respon
d-
ent customarily communicates with its employees by 
such means.  Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other materi
al.  If the Respon
d-
ent has gone out of business or closed the facility i
n-
volved in these proceedings, the Respondent shall dupl
i-
cate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed 
by the Respondent
 
at any time since May 9, 2008. 
 
(g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
testing to the steps that Respondent has taken to comply.
 
 
A
PPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FE
DERAL LAW GIVES YOU 
THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NO
T 
alter the scope of the bargaining unit 
without the consent of the Union.
 
W
E WILL NOT
 
fail to continue in effect the terms and 
conditions of the 2007

2010 collective
-
bargaining 
agreement with the Union by eliminating job classific
a-
tions without the consen
t of the Union.
 
W
E WILL NOT
 
fail and refuse 
to provide the Union with 
requested information that is relevant and necessary to 
the performance of its functions as the collective
-
bargaining representative of our unit employees.
 
W
E WILL NOT
 
i
n any like or rel
ated manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
 656
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
W
E WILL
 
restore the banquet captain and bar captain 
bargaining unit classifications as they existed in our c
a-
tering department prior t
o June 29, 2008, and offer the 
former banquet captains and bar captains reinstatement to 
their prior positions, with the same wages, benefits and 
other terms and conditions of employment that existed 
prior to June 29, 2008.
 
W
E WILL
 
rescind the unilateral e
limination of job cla
s-
sifications in our catering department and restore the 
status quo ante as it existed prior to June 29, 2008, and 
continue in effect all of the terms and conditions of e
m-
ployment contained in our 2007

2010 collective
-
bargaining agreeme
nt, or other applicable collective
-
bargaining agreement, with the Union.
 
W
E WILL
 
make whole the banquet captains, bar ca
p-
tains, and bartenders for any loss of earnings and other 
benefits suffered as a result of our unlawful actions.
 
W
E WILL
 
furnish the Uni
on with the information r
e-
quested on May 9 and June 19, 2008
,
 
that we have not 
already provided.
 
W
ALT 
D
ISNEY 
W
ORLD 
C
O
.
 
 
Christopher C. Zerby, Esq.,
 
for the General Counsel.
 
Peter W. Zinober 
and
 
Ashwin R. Trehan, Esqs.,
 
for the R
e-
spondent.
 
Richard P. Siwica
, Esq., 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
C
ARSON
 
II, Administrative Law Judge. This case 
was tried in Tampa, Florida, on April 1, 2, and 3, 2009. The 
complaint issued on October 31, 2008, and was amended on 
February 10, 2009, an
d at the hearing.
1 
 
It alleges that the R
e-
spondent violated Section 8(a)(1) and (5) of the National Labor 
Relations Act by unilaterally eliminating bargaining unit class
i-
fications, unilaterally transferring unit work, and refusing to 
provide the Union with
 
requested relevant information. The 

the Respondent violated the Act substantially as alleged in the 
complaint.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, 
and after considering the briefs filed 
by all parties, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The Respondent, Walt Disney World Co., the Company, o
p-
erates an entertainment complex, Walt Disney World Resort, at 
Lake Buena Vista, Florida, at w
hich it annually derives gross 
revenues in excess of $500,000 and purchases and receives 
goods and materials valued in excess of $50,000 directly from 
points located outside the State of Florida. The Company a
d-
                                        
                  
 
1 
All dates are in 2008 unless otherwise indicated. The charge was 
filed on June 26 and was amended on August 28.
 
mits, and I find and conclude, that it is an e
mployer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
The Respondent admits, and I find and conclude, that United 
Food and Commercial Workers Union, Local 1625, the Union, 
is a labor organization within the meaning of Sec
tion 2(5) of 
the Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Overview
 
Walt Disney World is an entertainment complex at Lake 
Buena Vista, Florida. In addition to its well known theme 
parks, Magic Kingdom, Epcot, Disney
-
MGM Studios, and 
Animal Kingdom, the Co
mpany operates 22 resort hotels as 
well as other attractions. The Company seeks to attract confe
r-
ences, conventions, and similar events, and it is therefore in 
competition with various hotels and resorts for that business. 
Customers, both corporate and ind
ividual, may arrange for 
catered events including weddings, family reunions, confe
r-
ences, and conventions. This case involves employees repr
e-
sented by the Union who work at those catered events.
 
The Service Trades Council Union (STCU) consists of six 
labor
 
organizations that represent employees performing var
i-
ous duties throughout the entertainment complex. The Comp
a-
ny and STCU are parties to a master agreement covering all 
represented employees that is supplemented by various addenda 
that relate to the wag
es and working conditions specific to e
m-
ployees represented by the constituent labor organizations that 
comprise the STCU. United Food and Commercial Workers 
Union, Local 1625, the Union, represents employees involved 
in the sale of merchandise and caterin
g. This proceeding relates 
only to employees involved in catering. At all times relevant to 
this proceeding, Juleeann Jerkovich was secretary/treasurer of 
the Union and was its representative in dealings with the Co
m-
pany.
 
During the relevant time period he
rein, Ann Williams was 
director of catering and convention services for the Company, 
and Jerry Vincent was manager of labor relations with respo
n-
sibilities relating to the STCU collective
-
bargaining agreement. 
Williams reported to Vice President Rosemary R
ose. Vincent 
reported to Vice President of Labor Relations Phil Bernard. 
Williams and Vincent both testified at the hearing herein. Rose 
and Bernard did not testify.
 
The facts in this case, with few exceptions, are not in di
s-
pute. The issues are whether th
e Company was obligated to 
give notice to and bargain with the Union regarding the dec
i-
sion to eliminate the unit classifications of banquet captain, bar 
captain, and bartender and to reassign the work performed by 
employees in those job classifications an
d whether the Comp
a-
ny failed to provide requested relevant information with r
e
gard 
to its actions.
 
B. Procedural Matters
 
At the hearing, Respondent requested I issue a protective o
r-
der relating to certain documents containing proprietary and 
financial info
rmation. Neither General Counsel nor Charging 
Party objected, and, on the record, I ordered that General Cou
n-

  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
657
 
 
 
 
Exhibits 19

24 be subject to the protective order, that they are 
not in the public domai
n, and that, with the exception of the 
portions thereof upon which testimony in this public hearing 
was taken, could not be disclosed to anyone other than the a
t-
torneys of record and officers of the Union and Company. The 
documents may be accessed by any r
eviewing authority. I d
i-
rected the documents subject to my order be placed under seal. 
The reporting service inadvertently failed to submit Respon
d-


24 under seal. I have corrected that inadver
t-
ence. All documents subject to my order are in
 
a separate 

over this proceeding ends with its transfer to the Board. I alert 
the Board to the presence of these documents in order to assure 
they are treated as confidential even when sent to t
he Case 
Records Unit. See 
United Parcel Service
, 304 NLRB 693 
(1991)
.
 
The Respondent requests that I reverse the decision of the 
Regional Director not to defer this case to the grievance arbitr
a-
tion procedure of the collective
-
bargaining agreement. This 
ca
se involves interrelated issues of modification of the scope of 
the bargaining unit, transfer of unit work, and failure to provide 

bifurcation of proceedings that entail related contractual and 
s

Avery Dennison
, 330 NLRB 389, 390 
(1999). I deny the request to defer this case to arbitration.
 
C. The Collective
-
Bargaining Agreement
 
The current collective
-
bargaining agreement is effective 
from April 29, 2007, until October 2, 2010.
 
Article 3 of the 
STCU master agreement recognizes the STCU as the exclusive 
collective
-
bargaining representative of full
-
time employees 


s
i-
fications, banquet facility, banquet servers, beverage 
host/hostess banquets, beverage captain, and food and beverage 
captain. Informally, the foregoing classifications are referred to 
as housemen, servers, bartenders, bar captains, and banquet 
captains.
 
Article 12, s
ection 1, of the master agreement, provides as 
follows:
 
 
The job classifications and rates of pay which shall prevail 
during the term of this Agreement are set forth and contained 

e-
spect 
to be a part of this Agreement.
 
 
The master agreement, article 5, contains a management
-
rights clause that provides, insofar as relevant to this procee
d-
ing, as follows:
 
 
Except as expressly and clearly limited by the terms of this 
Agreement, the Company re
serves and retains exclusively all 
of its normal and inherent rights with respect to the Manag
e-
ment [sic] of the business, including but not limited to, its 
right to select and direct the number of employees assigned to 
any particular classification of wor
k; to subcontract work, to 
establish and change work schedules and assignments; . . . to 
institute technological changes, including but not limited to, 
work automation processes and otherwise to take such 
measures as Management may determine to be necessar
y to 
the orderly, efficient and economical operation of the bus
i-
ness.
 
The prior contract contained the same management
-
rights 
clause.
 

m-
ployee is assigned or transferred to perform two (2) or more jo
b 
classifications during the day, the employee will receive his/her 
permanent rate or the rate for the classification to which he/she 
was transfer
red, whichever is higher.

 
Addendum B
-
5 relates to employees represented by UFCW 
Local 1625, the Union. In add
ition to provisions relating to 
merchandise sales personnel, Addendum B
-
5 addresses the 
working conditions of employees involved in catered events.
 

a-
tering operations will maintain separate Bartender
/Server grat
u-

the actual food and beverage price charged 

percent
 
of the 15 percent gratuity is shared among the hous
e-
men. The remaining 14 percent is allocated as follows:
 
 
In the server gratuity pool, thirteen and one
-
half percent (13½ 
%) is shared by banquet servers and captains; an additional 
one
-
half percent (½ %) is shared among the banquet captains.
 
 
In the bartender gratuity pool, thirteen and one
-
half percent 
(13½ %)
 
is shared by beverage servers and captains; an add
i-
tional one
-
half percent (½ %) is shared among the bar ca
p-
tains.
 
 
The a



ision is followed by a boxed 

one barten
d
er per 100 guests at functions with an open bar. The 
prior agreement included the same provision regarding barten
d-
ers and had also set out guidelines for ba
nquet captains. That 
pr
o

one captain for functions of between 100 and 250 guests, two 
captains for functions with from 250 to 500 guests, and three 
ca
p
tains for functions with more than 500 guests. 
An asterisk 

guid
e

agreement contains no provision specifying a standard number 
of banquet captains.
 
Former bartender Jeffery Kemp, who r
egularly served as a 

p-
tains, was on the negotiating committee of the Union regarding 
the addendum. He testified, without contradiction by Manager 
Vincent, that at the 2007 negotiations, Vincent pro
posed the 
elimination of the classification of bartender, that the Union 
rejected that proposal, and that, at the next negotiating session, 
Vincent withdrew the proposal.
 
The Company has administratively separated its catering o
p-
erations into seven areas: 
Boardwalk, Contemporary, Coronado 
Springs, Epcot, Grand Floridian, Hollywood Studios, and Yacht 
& Beach Club. Each area includes various resort facilities and 
other locations at which catered events are held. Thus, Epcot 
includes the Epcot theme park as we
ll as Downtown Disney 
and Pleasure Island. Employees are assigned to these various 

 
 658
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
Paragraph 2 in the provision relating to scheduling provides 
that servers, bartenders, and captains will be sche
duled in their 



be eligible to be scheduled for remaining Server and Ba
r shifts 

 

d-
ers, and Captains will not be involuntarily scheduled less than 
1560 hours on an annualized basis. . . .  All grievance settl
e-
ments based on the
 

hours will be paid at the appropriate non
-

 
D. Past Practice
 
The Company offers a variety of catered events including 
coffee breaks, which may involve as few as five people, rece
p-
tions with open
 
bars, and buffet or plated dinners. A banquet 
guest service manager is ultimately responsible for every c
a-
tered event. One manager was often responsible for simultan
e-
ously occurring events. Employee Patrick Mullen, a former 
banquet captain, testified that
 
the manager would check with 
him to assure that everything was being set up properly, meet 
the client, i.e., the customer who arranged for the event, and 

n-

[t]ypically about 25 pe
r-

 
Director of Catering and Convention Services Ann Williams 

p-

x-
ceeded 100 guests or were especial
ly complicated or deman
d-

which is consistent with the guidelines set out in the prior co
l-
lective
-
bargaining agreement. The only evidence relating to the 
absence of assignment of a captain to an
 
event with more than 
100 guests was the testimony of John Stafford, who in 2008 
was director of catering operations, that a captain would not be 
assigned to a boxed lunch event involving 300 people.
 
Labor Manager Rebecca Szapacs, who is responsible for 
sc
heduling, testified that the decision regarding the assignment 

unfamiliar with any specific guidelines, but was aware that the 

are on an e
vent, what type of event it is . . . [and] the different 

whose home location was at Epcot, testified without contradi
c-

than 25 people with
 

 
Although Director Stafford testified that captains were not 
assigned to approximately 70 percent of catered events at Di
s-
ney World, there is no evidence contradicting the admission of 


were assigned to events with 100 or more guests. The Company 

number of events held in the respective resorts and parks for 
March and the first week of April and the 
number of those 
events to which captains were assigned. As already noted, a 
coffee break involving a few as five people is considered to be 
an event. As noted in the brief of the General Counsel, the e
x-
hibit confirms that captains were assigned to multiple
 
events. 
The exhibit does not reflect the number of guests at the events 
to which captains were not assigned. In the absence of evidence 
to the contrary, there is every reason to believe, consistent with 
the past practice of the Company, that the events to
 
which ca
p-
tains were assigned were either complicated or had 100 or more 
guests and that the events to which they were not assigned were 
uncomplicated and involved fewer than 100 guests.
2
 
A booklet titled Food and Beverage Education was presented 
to the Un
ion by the Company and agreed to by the Union in 
2004. Although not incorporated into the collective
-
bargaining 

m-

m-
ployees. The booklet also se
ts out specific responsibilities for 
banquet captains including ensuring the proper appearance of 

r-

the assigned manager signed o


 
I need not burden this decision with the minute details of the 
functions formerly performed by captains. In addition to ca
p-
tains, employees identified as relief captains served as capt
ains 
when there was an insufficient number of captains available.
 
Former Banquet Captain Mullen would normally report 3 
hours before the event, check with the banquet manager regar
d-
ing any changes of which he needed to be aware, and then r
e-
view the banquet
 
event order (BEO) sheet and determine who 
would be assigned to which job tasks. He would review the 
diagram reflecting the manner in which the event was to be set 
up and begin obtaining whatever equipment was needed. As the 
servers arrived, he would confi
rm that they were appropriately 

n-
duct a preshift meeting relating to the event, reviewing the BEO 
and confirming the menu and any special dietary needs. If ne
c-
essary for a plated dinner, he would s
et out a sample place se
t-
ting. He would then assign the servers to their respective loc
a-
tions and oversee the event, signaling when to begin serving 


 
Jeffrey Kemp, formerly a bartender, e
xplained that, prior to 
July 2008, he was assigned to work as a relief bar captain about 
90 percent of the time. When working as a captain, he would 


 
was on hand. 
He would check the diagrams to determine how the area, 
whether inside or outside, was to be set up and where the bars 
would be located. He would conduct a preshift meeting with the 

s-
sig
n the bartenders to their respective locations. Shortly before 


e-
cial guests, and then oversee the event, assisting bartenders as 
nece


beverage. Following the event he would fill out billing co
n-
                                        
                  
 
2
 
I deny the motion of counsel for the Charging Party to reject R
. 
Exh.
 
25. 
 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
659
 
 
 
 
sumption sheets based upon the amount of the various types of 
beverages consu
med both for billing purposes and to assure that 
the inventory was properly stocked.
 
Both Mullen and Kemp testified that the foregoing functions 
are now performed by managers. Their testimony is confirmed 
by a list provided by Director Stafford to Director
 
Ann Wi
l-
liams which reflects that, upon elimination of the classification 
of captain, managers rather than captains would be responsible 
for pre
-
event tasks including confirming the equipment nece
s-
sary for the function, making job assignments, conducting t
he 

-


c-


w
ould be responsible for inventory and billing. An email from 

l-

 
The Company has a responsible vendor program (RVP) r
e-
garding the serving of alcoholic beverages. Many s
ervers have 
received that training and served as bartenders at functions held 
in the theme parks and, when there was an insufficient number 
of bartenders available, at the resorts. When so doing, co
n-
sistent with article 16, section 2(b)(2) of the STCU mast
er 
agreement, they would have been compensated at the bartender 
rate and participated in the bartender gratuity pool. Director 
Williams confirmed, consistent with the provisions in the a
d-
dendum relating to Scheduling, as set out in paragraph 2, that 
ba
r
ten
ders were scheduled based upon seniority and were given 
first priority to be assigned to work as bartenders at the resorts 
in their home locations.
 
E. Facts
 
On May 5, the Company informed the Union that it was 
eliminating the classifications of banquet cap
tain, beverage 
captain, and bartender. On Friday, May 2, Sec
retary/Treasurer 
Jerkovich met Manager of Labor R
elations Jerry Vincent as she 
was getting off of an elevator. Vincent asked whether she had 
received his voice mail message, and she reported that 
she had 
not. Vincent informed her that the message related to a meeting 


Jerkovich asked whether the matter could be handled by tel
e-
phone
. Vincent replied that it could.
 
On Monday, May 5, Vincent called Jerkovich at 9 a.m. and 


y-
ees represented by the Union, that captains and 
bartenders were 
to be eliminated, and the work would be done in the future by 
managers. I note that Vincent misspoke insofar as the work of 
bartenders continued to be performed by unit personnel. Jerk
o-
vich confirmed that the reorganization included bar ca
p
tains. 


n
nounce the 
reorganization to the affected employees at 2 p.m. that afte
r-
noon. He invited Jerkovich to the meeting.
 
Jerkovich stated that she d
id not believe that the Company 
had the right to do what they were proposing and that she 


She added that the Union did not agree that t
he only respons
i-

 
At the May 5 employee meeting, Director Williams informed 
the affected 27 captains of the elimination of their classification 
and stated that they could become servers, apply for positions 
as 
managers insofar as 24 new manager positions were being 
created, or place themselves in the labor pool, referred to as 
casting, for any available position. She told the nine bartenders 

consi

 
Williams did not address the monetary aspects of the foreg
o-

s-


he record does not reflect 
whether Williams acknowledged that certain financial implic
a-

i-
nation of the separate bartender and server gratuity pools, the 
extra ½ percent gratuity paid to captains, an
d the separate 
scheduling by seniority for banquet captains, bar captains, and 
bartenders, all of which were terms and conditions of emplo
y-
ment set out in the collective
-
bargaining agreement.
 
On May 7, Jerkovich wrote Manager Vincent complaining 
that a wri

had been promised, but that she had not received the info
r-
mation. Vincent replied, confirming the elimination of the 

the reorganization would o


reo
r
ganization.
 
On May 9, Union Attorney Richard Siwica wrote Vincent 
protesting that the Company had no authority to remove ba
r-
gaining unit work and stating t
hat its obligation was not limited 

-

requests information for the purpose of evaluating a possible 

any other information upon which
 
the Company based their 

c-


relied upon by the Company to generate and implem
ent the 
plan.
 
On May 16, Vincent wrote that the Company would respond 
by May 21, and he did so by letter stating that the Company 

e-
moval of bargaining unit work and reiterating its offer to e
n-
gage i

classifications. Some of the information requested was provi
d-

u-
nicated to the employees on May 5. Regarding the doc
u
ments 
sought in paragraphs
 
3, 5, 6, and 7, the Company r
e
sponded 

a-
ny and is not relevant for the purpose of negotiating the effects 

 
On June 19, the Union, in a letter from Attorney Siwica, 
sought further in
formation. Paragraph 3 requested information 
regarding when the decision to eliminate the classifications was 
 660
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
made, who made the decision, and all documents relating to the 

 
On July 2, Vincent r
eplied, providing much of the info
r-
mation sought, but refusing to inform the Union of who made 
the decision or when the decision to eliminate the classific
a-
tions was made. The Company continued to decline to provide 
documents relating to the decision becau

o-

 
At the hearing herein, Vincent, who has taken a position with 
a different employer, acknowledged that the Company made no 
offer to bargain about the elimination decision or to alter the 
decision. H
e offered to bargain only about effects. The Comp
a-
ny had already informed the displaced employees of their o
p-
tions, and the elimination of the classifications nullified the 
contractual provisions relative to those classifications.
 
Secretary/Treasurer Jerko
vich agreed that the Union refused 
to engage in effects bargaining because the Union claimed that 
the Company was obligated to bargain about the decisions it 
had made. Regarding the information requests, Jerkovich e
x-
plained that the Union was seeking to un
derstand the basis for 




 
prepare for ba
r-

 
Ann Williams assumed her position as Director of Catering 
and Convention Services in June 2006. In December 2006, she 

satisfaction rating
s had declined. In October 2007, she presen
t-
ed a proposal, WDW Catering Operations, Disney Service, 
Basic Proposal, to upper management in which she attributed 
the decline in guest ratings to various factors including time 



o-

a-
tions of captain and bartender and adding 24 banquet guest 
service managers. In testimony Williams stated 
that she b
e-


n-


hel

 
A pilot program was conducted at the Yacht and Beach Club 


amount of time managers were on the floor was increase
d 

r-


home location is the Yacht and Beach Club. He recalled a per
i-
od in which manag


i
lot 
program did not have any effect on the responsibilities of ba
r-

 
The October 2007 proposal was refi
ned, resulting in WDW 
Catering Operations, Disney Service, Basic Proposal, dated 
January 2008. A copy of what appears to be that proposal was 


May 9. 

to the final version upon which the Company acted. The refe
r-

e-
quest was predicated upon language in the document.
 
Vincent test
ified that some comment by Jerkovich caused 
him to believe that the Union had somehow obtained a copy of 
the proposal prior to May and that he reported his belief to his 
superiors who in turn reported it to Williams. The Company, in 
its brief, argues that 


s-

waived any right to bargain by failing to request bargaining 
upon learning of the existence of 
the reorganization plan. Al
t-

t-
ed, the ultimate fact is specifically controverted. I place no 

acknowledged that, in a meeting in late May 
or early June, 
Jerkovich confirmed that she had received a copy of what she 
understood was the document upon which the Company was 
acting. Jerkovich credibly denied having received the document 
prior to May 5, and I credit her testimony. Thus, there was no
 

intentions until Vincent announced the elimination decision to 
Jerkovich on May 5.
 
Vincent did not provide either the October 2007 or January 
2008 WDW Catering Operations, Disney Service, Basic Pr
o-

Respondent failed to include the January 2008 document 
among the documents provided to counsel for the General 
Counsel pursua
nt to subpoena. I do not fault c
ounsel for the 
Respondent in this re
gard. counsel can only produce what the 
client provides. I am, however, disturbed that the Respondent 
failed to produce this subpoenaed document that was the blu
e-
print for its actions.
 

decision. There
 
is no evidence that Manager Vincent, who was 
the representative of the Company with whom the Union reg
u-
larly dealt, ever mentioned any concerns regarding frivolous 

u-
lence among employees. So f
ar as this record shows, he was not 
involved in any aspects of the decision except announcing it to 
the Union. Williams testified that the revised proposal of Jan
u-
ary 2008 was approved sometime in late March. She did not 
give an exact date nor did she iden
tify who made the decision 
to eliminate the job classifications and transferred the bargai
n-
ing unit work.
 
The elimination of captains and bartenders occurred on June 
29 at Boardwalk, Grand Floridian, and Hollywood Studios and 
on July 6 at Epcot, Contempora
ry, Coronado Springs, and the 
Yacht and Beach Club. Functions formerly overseen by ca
p-
tains are now overseen by managers. It appears that two former 
captains and three relief captains were among those hired into 
the 24 newly created manager positions. Due 
to the national 
economic downturn, only 20 of the new positions were filled. 
The former captains who did not apply for managerial pos
i-
tions, so far as the record shows, became servers.
 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
661
 
 
 
 
Former captains no longer oversee events. They wait on t
a-
ble as servers
, as do the former bartenders. The elimination of 
the bartender classification effectively eliminated the separate 
bartender and server gratuity pools. The elimination of captains 
eliminated the extra ½ percent gratuity paid to them from the 
respective gra
tuity pools. Neither captains nor bartenders have 
priority based upon seniority for work in their separate classif
i-
cations. Former bartender Kemp, who had worked as a relief 
bar captain 90 percent of the time and as a bartender the r
e-
maining 10 percent, be
came a server. Since July he has been 

 
All servers now share in the 14 percent gratuity remaining 
after the 1 percent given to housemen. The WDW Catering 
Operations, Disney Service, Basic Proposal, January 2008, 
n

pay of 90 percent
 

the servers who 
formerly received only 13
-
½ percent.
 
The Company has continued to pay the employees who fo
r-
merly occupied the eliminated cla
ssifications at their contract
u-
ally established base rate.
 
F. Analysis and Concluding Findings
 
1. The elimination of the unit classifications
 
The complaint, in paragraphs 6, 7, and 11, alleges that elim
i-
nation of the unit classifications of banquet captain
 
and beve
r-
age captain and transfer of their work to nonunit managers and 
elimination of the unit classifications of bartenders and transfer 
of their work to other unit personnel unlawfully altered the 
scope of the bargaining unit. It further alleges that t
he alteration 
of terms and conditions of employment set forth in the colle
c-
tive
-
bargaining agreement, including but not limited to pa
y-
ment at the highest applicable contractual wage rate for work 
performed in other classifications, the wage rates prescribe
d for 
the eliminated classifications, gratuity distribution, and sche
d-
u
l
ing priority by seniority in the eliminated classifications, 
constituted a failure to continue in effect all terms and cond
i-
tions of employment set forth in the collective
-
bargaining 
a
greement.
 
The legal principles involved herein are well settled. The 
scope of a collective
-
bargaining unit is a permissive subject of 
bargaining whether the unit was certified by the Board or 
agreed upon by the parties, and an employer may not alter the 
sc

n-

Hampton House
, 317 NLRB 1005 (1995); 
Holy Cross Hospital
, 319 NLRB 1361 (1995). Section 8(d) of 
the Act requires an employer and union to bargain collectively 

th respect to wages, hours, and other terms and 


i-
fying the terms and conditions of employment established by . . 
. [a collective
-
bargaining
] agreement without obtaining the 

Nick Robilotto, Inc.
, 292 NLRB 1279 
(1989); 
St. Vincent Hospital
, 320 NLRB 42 (1995).
 
The elimination of the unit classifications of banquet captain, 
bar captain, and bartender altered the scope of 
the unit. Al
t-
hough the Respondent continued to pay the employees fo
r
merly 
in those classifications their contractual wage rate, the elimin
a-
tion of the separate bartender and server gratuity pools and the 
extra ½ percent gratuity paid to captains modified t
he terms of 
the collective
-
bargaining agreement and directly a
f
fected the 
compensation of those employees. As pointed out in the brief of 
the General Counsel, although the gratuity for servers was i
n-
creased to 14 percent, that increase was an unlawful midt
erm 
contract modification. The bartenders and captains no longer 
have scheduling priority in their respective classific
a
tions. Most 
significantly, their working conditions were substantively 
changed. Captains no longer are overseeing fun
c
tions, they are 
wa
iting tables. Bartenders, unless they happen to be assigned to 
a bar as a server, are no longer mixing and pou
r
ing drinks, they 
too are waiting tables.
 
The Respondent argues that the management
-
rights clause 
coupled with the provision in the addendum 
that 


gave it the right to eliminate the classifications of captain and 
bartender. I disagree. As pointed out in the discussion of waiver 
in 
Regal Cinemas
, 334 NLRB 304, 313 (2001), citing
 
prec
e-

d-

The manag
e
ment
-
rights clause herein, which provides that management may 

particular c

those classifications in which the employees are to be assigned. 
Article 12, Section 1, of the master agreement provides that 

during the term o
f this Agreement are set forth and contained in 


bartenders are set forth therein. Paragraph 13 of Addendum B
-
5 

nquet Servers, Bartenders, and Captains 

There is no waiver, clear, unmistakable, or otherwise. The 
management
-

assigned to any particular classific

language relating to elimination of any classification, and Art
i-



lective
-
bargaining agreement.
 


staffing of functions. Captains and bartenders worked consis
t-
ently in those contractually recognized clas
sifications pursuant 
to the collective
-
bargaining agreement. What constitutes appr
o-
priate staffing is established, at the least, by the scheduling 
provision of the addendum which provides for scheduling b
e-

 
Captain 

bartenders would be scheduled and assigned and, consistent 
with the guidelines in the current collective
-
bargaining agre
e-
ment, it would normally be appropriate to assign a bar captain 
if 100 or more guests were to be present. Similarly, consistent 
with the past practice of the parties, banquet captains would be 
assigned to complicated functions or functions with over 100 

e-
spondent
 
the right, within the strictures of the collective
-
bargaining agreement, to staff a particular function with more 
or fewer unit employees in their various unit classifications. It 
 662
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
does not grant the Respondent authority to eliminate bargaining 
unit classi
fications or to transfer bargaining unit work.
 
The Respondent, citing the decision of the Court of Appeals 
in 
Gratiot Community Hospital v. NLRB
, 51 F.3d 1255 (6th Cir. 

m-
ployees
-
including zero
-
a

In that case, the Court of Appeals refused to enforce a portion 

a-
ble collective
-
bargaining agreement providing that 

ssignments to the Seventy Hour Shi
ft will be made by the 
Director of Nursing in cooperation with the employees i
n-

number of assignments and the work areas that will be under 

bolish 
the 70
-
our
-
shift program by determining that the number of 

.
 
at 1260

1261. The foregoing dec
i-
sion does not constitute Board precedent and is inapposite. It 
addresses the right of the hospital to abolish a program by not 
ass
igning shifts. It does not address the elimination of contra
c-
tually established job classifications or the reality that the R
e-
spondent herein was not abolishing the catering functions that it 
was continuing to staff, albeit not in accord with the collectiv
e
-
bargaining agreement.
 
Any contention that the contract permitted the Respondent to 
abolish job classifications unilaterally is belied by the unco
n-
tradicted testimony of former bartender Jeffery Kemp that, at 
the 2007 addendum negotiations, Vincent propos
ed the elim
i-
n
a
tion of the classification of bartender. The Union rejec
t
ed 
that proposal. At the next negotiating session, Vincent wit
h-
drew that proposal which was a permissive subject of bargai
n-
ing. If the Respondent genuinely believed that the contract 
pe
rmitted elimination of the classification, there would have 
been no need to have made that proposal. 
 
Neither the management
-
rights clause nor the staffing a
d-
dendum constituted a waiver whereby the Respondent was 
privileged to abolish the job classificatio
ns of captain and ba
r-
tender, the scheduling priorities applicable to those classific
a-
tions, the separate gratuity pools, and the ½ percent additional 
gratuity for banquet captains and bar captains respectively.
 

assification of 
captain and assign the work of captains to managers did not 


First National Maintenance Corp. 
v. NLRB
, 452 U.S. 666, 677 (1981). The Respondent, 
citing 
Noblitt Bros.
, 305 NLRB 329 (1992), and 
AG Communications 
Systems Corp.
, 350 NLRB 168 (2007),
 
argues that the decision 
did constitute a change in the scope and direction of the ente
r-
prise. I disagree. In 
Noblitt Bros.
, the new owner formed a te
l-
emar

-
in sales fun
c
tion 

AG Communications Systems Corp.
, two 
bargaining units were merged after Lucent Technologies a
c-

p-

 
In the
 
instant case, there was no change in either the scope or 
direction of the enterprise. The decision herein was a staffing 
decision. Guests continue to be served at catered functions in 
the same venues located throughout Disney World. The same 
equipment is 
used. The guests are served by the same corps of 
servers, servers whose numbers have been increased by the 
addition of the former captains and bartenders. The work of 
captains continues to be performed, albeit by guest service 
managers. The work of bartend
ers continues to be performed 
without the priority of assignment given to the former barten
d-

changed is the identity of the employees doing the work . . . . 
the decision did not involve a change 
in the scope and direction 
of the enterprise that is exempt from the statutory bargaining 

Geiger Ready
-
Mix Co. of Kansas City
, 315 NLRB 

had an immediate and direct effect upon the wo
rking conditions 
of captains and bartenders, employees represented by the Union 
whose classifications and working conditions were specifically 
addressed in the collective
-
bargaining agreement.
 
Although managers did perform the same work as captains at 
func
tions to which captains were not assigned, the past practice 
of the parties, consistent with the uncontradicted testimony of 
former captain Muller and the admission of Director Williams, 
establishes that, at the least, captains were normally assigned to 
fu
nctions which exceeded 100 guests or were especially co
m-
plicated or demanding. Applying the direction of the Supreme 
Court when addressing the issue of work preservation in 
NLRB 
v. Longshoremen ILA
, 447 U.S. 490, 507 (1980), the Board 

must focus on the wo
rk of the bargaining unit employees, not 
on the work of other employees who may be doing the same or 

 
The Respondent, when conducting its pilot pr
o-
gram, recognized that the organization and oversight of large or 
complicated functions constitu
ted bargaining unit work and 
carried out that program at the Yacht and Beach Club without 
having any effect upon bargaining unit employees.
 
The Respondent was free to hire additional managers wit
h-
out notice to and bargaining with the Union. It was not priv
i-
leged to eliminate unit classifications and unilaterally transfer 
bargaining unit work to those managers. 
Hampton House
, supra 
at 1005.
 
Elimination of the classification of captains was not necess
i-
tated by the hiring of additional managers. The October 20
07 

That program, according to Williams, was conducted without 

any effect on the responsibilities of bargaining unit e
m-

During that program, former bartender Kemp o
b-
served that more ma
nagers were 


The Respondent 
did not 
address how its determination to have an increased managerial 
presence necessitated the elimination of captains insofar as the 
successful pilot program had no eff
ect upon bargaining unit 
employees.
 


n-
tation to the affected employees on May 5 reflect that the 
bartenders were informed 
that the rationale for elimination of 
the bartender classification was 

onsistency with 

at the hearing herein. 
As set out in the addendum to the co
l-
lective
-
bargaining agreement, those employees had participated 
in a separate gratuity pool and had priority with regard to 
bar 
assignments at functions at which alcohol was served. The 
elimination of the bartender classification was unrelated to the 
  
 
 
 
 
WALT DISNEY WORLD CO
.
 
 
 
 
 
663
 
 
 
 
work of captains or the assignment of additional managers to 
catered events. Although the Respondent continued to pay the 
former 
bartenders at their former base rate, the elimination of 
the classification with its higher wage rate deprived servers 
who were assigned to work as bartenders of that higher rate and 
their share of the separate bartender gratuity pool. Because 
bartenders n
o longer had priority for bartending assignments, 
the Respondent effectively transferred bargaining unit work 
from the higher paying bartender classification to the lower 
paying server classification. See 
Lexus of Concord, Inc.
, 343 
NLRB 851, 865 (2004).
 
T
he decision to eliminate captains and bartenders was not 
dictated by any emergency, technological change, or other u
n-
foreseen events. Discussion regarding the catering operation 
began in 2006, and the proposal, first presented in October 
2007 and revised i
n January 2008, was not approved until 

was less than optimal because of a turbulent environment rela
t-

attitude on the part of Jerko
vich, there is no evidence that it 
sought to address any of those issues with the Union or involve 
the Union in any discussion in an effort to rectify the perceived 
problems. The elimination of classifications was not a nece
s-
sary component of the implement
ation of the increase in a 
managerial presence at catered functions as confirmed by the 
successful pilot program 
at the Yacht and Beach Club.
 
The Respondent was not privileged to alter the scope of the 
unit by unilaterally eliminating the classification of
 
bar captain 
and banquet captain without the consent of the Union, nor was 
it privileged to transfer their work to nonunit guest service 
managers without notice to and bargaining with the Union r
e-
garding that decision. The Respondent was not privileged to 
alter the scope of the unit by unilaterally eliminating the ba
r-

r-
ring their work to other unit personnel without notice to and 
bargaining with the Union regarding that decision. The foreg
o-
ing alte
rations in the scope of the unit and failure to bargain 
with the Union regarding its decisions to transfer unit work 
violated Section 8(a)(1) and (5) of the Act.
 
Paragraph 8 of the complaint alleges, in the alternative, that 
the transfer of bargaining unit
 
work to nonunit personnel was a 

unit work to managers or supervisors is a mandatory subject of 

Regal Cin
e-
mas
, supra at 304. In view of my finding
s herein, this further 
basis for finding a violation of the Act would be superfluous.
 
The foregoing unlawful actions rendered inoperative the co
n-
tractual provisions relating to those unit employees, including 
the scheduling priority by seniority of the ban
quet captains, bar 
captains, and bartenders in their separate classifications, the 
separate bartender and server gratuity pools, and the ½ percent 
additional gratuity paid to captains. Although the Company has 
continued to pay the employees who formerly oc
cupied the 
eliminated classifications at their contractually established base 
rate, the elimination of the classifications also eliminated the 
stated wage for those classifications. The elimination of the 
classifications of captain and bartender also rende
red inoper
a-
tive 
article 16, s
ection 2(b)(2) of the STCU master agreement 
providing that employees assigned to work in a higher paying 
classification be paid at the higher rate. 
Restoration of the cla
s-
sifications must, therefore, also include restoration of
 
the co
n-
tractual wage rates applicable to those classifications. The for
e-
going modifications of the collective
-
bargaining agreement 
without agreement of the Union violated Section 8(a)(1) and (5) 
of the Act.
 
2. The information requests
 
Paragraph 9 of the c
omplaint alleges that the Respondent u
n-
lawfully failed and refused to furnish the Union with r
e
quested 
relevant information relating to its decisions to elim
i
nate unit 
job classifications and transfer unit work. As pointed out in the 
brief of the General C

existence of the requested information but asserted that it was 


 
I have found that the Respondent 
was obligated to obtain the 
consent of the Union regarding its decision to eliminate unit 
classifications and to give notice to and bargain with the Union 
regarding its decision to transfer unit work, thus the claim that 
the information sought was not rele
vant to effects bargaining 
has no merit. I am mindful that much of the information that the 
Respondent should have provided is now available insofar as it 
has been placed into evidence in this proceeding. Nevertheless, 

ion is a duty to supply 
such information in a timely fashion and to provide it to the 

Geiger Ready
-
Mix Co. of Kansas 
City
, supra at 1033. The Respondent, by failing to provide r
e-
quested relevant information to the Union violated S
ection 
8(a)(5) of the Act.
 
I am mindful that several documents responsive to the i
n-
formation request are subject to the protective order that I i
s-
sued at hearing. They remain so. Charging Party Exhibit 1 has 
not been authenticated as the actual 
WDW Caterin
g Oper
a-
tions, Disney Service, Basic Proposal, January 2008. Wi
l-

that it was identical. Thus that document, subject to the 
protective order, must be produced for purposes of authe
n-
tication. All othe
r documents responsive to the request of 
the Union that have not been made a part of this record 
must also be produced including, but not limited to, doc
u-
ments identifying the individual or individuals who made 
the ultimate decision to adopt and implement 
the WDW 
Catering Operations, Disney Service, Basic Proposal, da
t-
ed January 2008, and the date the decision was made.
 
C
ONCLUSIONS OF 
L
AW
 
1. By altering the scope of the unit by eliminating the class
i-
fications of banquet captain, bar captain, and bartender w
ithout 
the consent of the Union, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning of Se
c-
tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.
 
2. By failing to give notice to and bargain with the Union r
e-
garding
 
its decision to eliminate the classification of captains 
and bartenders and to assign the work formerly performed by 
captains to managers and the work performed by bartenders to 
other unit personnel, the Respondent has engaged in unfair 
 664
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
labor practices af
fecting commerce within the meaning of Se
c-
tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.
 
3. By modifying the terms and conditions of employment of 
banquet captains, bar captains, and bartenders as set out in the 
collective
-
bargaining agreement w
ithout the agreement of the 
Union, the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
(5) and Section 2(6) and (7) of the Act.
 
4. By refusing to provide the Union with requested relevant 
inform
ation relating to its decision to eliminate those job class
i-
fications and transfer the work performed by employees in 
those classifications, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning of Se
c-
tion 8(a)(1) and (
5) and Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of 
the Act.
 
The Respondent having altered the scope of the unit by eli
m-
inating the unit job classifications of food and 
beverage captain 
(banquet captain), beverage captain (bar captain), and beverage 
host/hostess banquets (bartender) without the consent of t
he 
Union, it must restore those classifications.
 
The Respondent having unilaterally removed employees 
from the foregoing classifications and transferred their bargai
n-
ing unit work, it must restore those employees to their classif
i-
cations and transfer their
 
bargaining unit work back to them.
 
The Respondent must rescind its modifications of the colle
c-
tive
-
bargaining agreement and comply with the terms and co
n-
ditions of employment related to employees represented by the 
Union as set out in the collective
-
barga
ining agreement unless 
modification of those terms and conditions of employment are 
agreed to by the Union.
 
The Respondent must make whole any employees whose 
earnings were decreased as a result of the foregoing unilateral 
changes, including employees who 
would have received higher 
wages and tips while serving as relief captains or bartenders, 
plus interest as computed in 
New Horizons for the Retarded
, 
283 NLRB 1173 (1987).
3
 
The Respondent must provide the Union with all documents 
not already provided relat
ing to its decision to eliminate the 
classifications of captains and bartenders and to transfer the 
work performed by employees in those classifications inclu
d-
ing, for purposes of authentication, WDW Catering Operations, 
Disney Service, Basic Proposal date
d January 2008, said do
c-
ument to remain subject to the protective order.
 

Glen Rock Ham
, 352 
NLRB 516 fn. 1 (2008), I need not address the request of the 
General Counsel regarding compound interest.
 
The Respondent must als
o post an appropriate notice.
 
[Recommended Order omitted from publication.]
 
 
                                        
                  
 
3
 
I am mindful that, as a result of prevailing ec
onomic conditions, 
the revenues of the Respondent have decreased and, therefore, whate
v-
er backpay  liability might exist may be difficult to calculate. Neverth
e-
less, insofar as calculation may be possible, I do, consistent with prec
e-
dent, order that all af
fected employees be made whole.
 
 
